DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group I comprising claims 1 – 6  in the reply filed on 1/10/2022 is acknowledged.
Claims 7 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
This application is in condition for allowance except for the presence of claims 7 – 17  directed to an invention non-elected without traverse.  Accordingly, claims 7 – 17 have been cancelled.
Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Bowen et al. (US 2021/0039128 A1) teach an acoustic droplet ejection apparatus comprising an acoustic actuator and a fluid well having a base and at least one side wall.
Yasuda et al. (US 6,216,538 B1) teach a particle handling apparatus for handling particles in fluid by acoustic radiation pressure.
Huang et al. (US 2020/0276579 A1) teach acoustofluidic systems including acoustic wave generators for manipulating fluids, droplets and micro/nano objects within a fluid suspension.
Lal et al. (US 2021/0101148 A1) teach a programmable ultrasonic field driven microfluidic apparatus including an array of ultrasonic transducers arranged to direct ultrasound to a microfluidic channel.
Regarding claim 1, the cited prior art neither teaches nor fairly suggests an acoustically actuated droplet apparatus further comprising:
a first sound source comprising a first emitting surface;
a second sound source comprising a second emitting surface, wherein the second emitting surface and the first emitting surface are arranged opposite to each other:
a thread coaxially passed through and placed between the first sound source and the second sound source, wherein the thread is hydrophobic;
two fixed columns connected to two ends of the thread, wherein the first sound source and the second sound source are placed between the two fixed columns; and
at least one droplet transporter comprising a tubing, a droplet dispenser and a solution container, wherein the droplet dispenser is connected with the solution container by the tubing, and the droplet dispenser is placed near the thread.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796